United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-1804
                                   ___________

Jacob O. Berry,                         *
                                        *
             Appellant,                 *
                                        *     Appeal from United States
      v.                                *     District Court for the
                                        *     District of South Dakota.
Assembly of God,                        *         [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                           Submitted: April 6, 1998

                               Filed: April 14, 1998
                                   ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.

       Jacob O. Berry appeals the district court&s1 conclusion that it lacked subject
matter jurisdiction over an action Berry brought against the Assembly of God, General
Council. Based on the record and the parties& briefs, we conclude that the court&s
determination was correct and that an extended discussion is not warranted. The
judgment is affirmed. See 8th Cir. R. 47B.


      1
       The Honorable Richard H. Battey, Chief Judge, United States District Court for
the District of South Dakota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-